             Case 4:20-cv-01250-BRW Document 6 Filed 11/20/20 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

 RIZELLE AARON                                                           PLAINTIFF

v.                                CASE NO. 4:20-CV-1250-BRW

 PULASKI COUNTY PUBLIC
 DEFENDER'S OFFICE AND BILL
 SIMPSON IN HIS OFFICIAL
 CAPACITY                                                            DEFENDANTS

                                       ANSWER

        Come now, Defendants, Pulaski County Public Defender’s Office and Bill

Simpson in his official capacity, by and through their attorneys, and for their Answer

to the Complaint herein state and allege:

        1.      Paragraph 1 of the Complaint contains conclusions of law not requiring

a response; to the extent a response is required, Defendants deny the same due to

their full and complete denial of any and all wrongdoing alleged.

        2.      Defendants admit they are residents of Pulaski County, Arkansas.

Defendants are without knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining allegations of paragraph 2 of the Complaint and,

thus, deny the same. Defendants deny any and all allegations of wrongdoing alleged.

        3.      Defendants are without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations of paragraph 3 and, thus, deny the

same.

        4.      Paragraph 4 states a conclusion of law not requiring a response; to the

extent a response is required, there is no “Defendant Pulaski” named in this action

                                            1
           Case 4:20-cv-01250-BRW Document 6 Filed 11/20/20 Page 2 of 8




and Defendants are without knowledge or information sufficient to form a belief as

to the truth or falsity of the allegations of paragraph 4 and, thus, deny the same.

      5.      Upon information and belief, Plaintiff applied for an investigator

position for the Pulaski County Public Defender’s Office. Defendants are without

knowledge or information sufficient to form a belief as to the remaining allegations

of paragraph 5, and thus, deny the same.

      6.      Upon information and belief, Plaintiff applied for an investigator

position for the Pulaski County Public Defender’s Office. Defendants are without

knowledge or information sufficient to form a belief as to the remaining allegations

of paragraph 6, and thus, deny the same.

      7.      Defendants admit that Plaintiff was not hired as an investigator for the

Pulaski County Public Defender’s Office. Any allegations of wrongdoing are

specifically denied.

      8.      Upon information and belief, Defendants admit Plaintiff was not

interviewed for the investigator position. Any allegations of wrongdoing are

specifically denied.

      9.      Paragraph 9 states incorrect conclusions of law not requiring a response;

to the extent a response is required, Plaintiff’s statements of law are incorrect and

Defendants specifically deny Plaintiff’s allegations of wrongdoing or violations of law.

      10.     Defendants admit Bill Simpson is the public defender and that he

selected the person hired for the investigator position and that such decision was

lawful and non-discriminatory. Any allegations of wrongdoing are specifically denied.



                                           2
           Case 4:20-cv-01250-BRW Document 6 Filed 11/20/20 Page 3 of 8




      11.     Paragraph 11 states conclusions of law not requiring a response; to the

extent a response is required, Defendants affirmatively state they do and have

complied with state and federal laws and deny any and all allegations of wrongdoing

alleged.

      12.     Defendants admit Lana Faser is a white female and that she was

already working at the Pulaski County Public Defender’s Office performing, inter

alia, investigative work at the time of the job posting. Defendants are without

sufficient knowledge or information as to the truth or falsity—based on the

allegations in paragraph 12—as to whether Ms. Faser was a student lawyer or a

licensed attorney at the time of the job posting and, thus, deny that allegation.

Defendants deny any and all allegations of wrongdoing alleged.

      13.     Defendants are without knowledge or information as to the truth or

falsity of what “Pulaski County,” a non-party, has claimed. Defendants deny any and

all allegations of wrongdoing alleged.

      14.     Defendants are without knowledge or information as to the truth or

falsity of whether “Pulaski County,” a non-party, did or did not give Plaintiff a reason

for not interviewing him or offering him a position and, thus, deny the same. Any

allegations of wrongdoing are specifically denied.

      15.     Defendants deny the basis of, and Plaintiff’s characterization of, the

events alleged in paragraph 15 and, thus, deny those allegations. Any allegations of

wrongdoing are specifically denied.




                                           3
         Case 4:20-cv-01250-BRW Document 6 Filed 11/20/20 Page 4 of 8




      16.    Defendants are without knowledge or information as to the truth or

falsity of whether or how “Pulaski County,” defends any actions, as Pulaski County

is not a defendant in this action. Any allegations of wrongdoing are denied.

      17.    Defendants are without knowledge or information sufficient to form a

belief as to the truth or falsity of Plaintiff’s allegations regarding the vague

characterization of “these reasons,” and, thus deny the same. Defendants hired Ms.

Faser and did not hire Mr. Aaron based on legitimate non-discriminatory reasons.

Defendants deny the remaining allegations of paragraph 17 and deny any allegations

of wrongdoing.

      18.    Defendants admit that Ms. Faser was working as a licensed attorney,

who had worked for the Pulaski County Public Defender’s Office before the posting

for the investigator position, at the time she was selected for the investigator position.

Defendants admit Ms. Faser still works as a licensed attorney.

      19.    Defendants are without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations of paragraph 19 and, thus, deny the

same. Any allegations of wrongdoing are denied.

      20.    Defendants are without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations of paragraph 20 and, thus, deny the

same. Any allegations of wrongdoing are denied.

      21.    Defendants are without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations of paragraph 21 and, thus, deny the

same. Any allegations of wrongdoing are denied.



                                            4
         Case 4:20-cv-01250-BRW Document 6 Filed 11/20/20 Page 5 of 8




      22.    Defendants admit Plaintiff was not hired as an investigator. Defendants

deny the remaining allegations of paragraph 22 and deny any and all allegations of

wrongdoing alleged.

      23.    Paragraph 23 states conclusions of law not requiring a response; to the

extent a response is required, Defendants deny the allegations of paragraph 23 and

deny any and all allegations of wrongdoing alleged.

      24.    Defendants deny Ms. Fraser did not work in the role of an investigator

for the Pulaski County Public Defender’s Office prior to her being hired as the

investigator. Defendants are without knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining allegations of paragraph 24 and, thus,

deny the same. Any allegations of wrongdoing are denied.

      25.    Defendants admit, upon information and belief, that at one time Ms.

Fraser was an educator. Defendants are without knowledge or information sufficient

to form a belief as to the truth or falsity of the remaining allegations of paragraph 25

and, thus, deny the same. Any allegations of wrongdoing are denied.

      26.    Paragraph 26 states conclusions of law not requiring a response; to the

extent a response is required, Defendants deny the allegations of paragraph 26 and

deny any and all allegations of wrongdoing alleged.

      27.    Defendants deny the basis and characterization of events alleged in

paragraph 27, and, thus, deny those allegations. Defendants deny any and all

wrongdoing, and deny Plaintiff is entitled to any relief in this action whatsoever.




                                           5
           Case 4:20-cv-01250-BRW Document 6 Filed 11/20/20 Page 6 of 8




      28.     Upon information and belief, Defendants admit Plaintiff filed a charge

with the EEOC. Defendants are without knowledge or information as to the truth or

falsity of the remaining allegations in paragraph 28 of the Complaint and, thus, deny

those allegations.

      29.     Defendants deny any allegations or requests for relief in the

WHEREFORE clause of the Complaint.

      30.     Defendants deny any material averment not specifically admitted

herein.

                                    DEFENSES

      1.      Defendants assert the following affirmative defenses:

              a. Failure to exhaust administrative remedies;

              b. Failure to state a claim upon which relief can be granted;

              c. All applicable state and federal immunities including but not limited

                 to   sovereign   immunity,   statutory   immunity,   and     Eleventh

                 Amendment immunity;

              d. Defendants are not “persons” for purposes of Section 1981 or 1983

                 and cannot be sued under those statutes;

              e. Issue and claim preclusion to the extent deemed applicable;

              f. Statute of limitations and all applicable limitations periods under

                 Title VII to the extent deemed applicable;

              g. No liability under respondeat superior to the extent deemed

                 applicable;



                                          6
           Case 4:20-cv-01250-BRW Document 6 Filed 11/20/20 Page 7 of 8




               h. Plaintiff ‘s failure to mitigate damages;

               i. Punitive damages are prohibited by the U.S. and Arkansas

                  Constitutions;

               j. Lack of standing to the extent deemed applicable;

               k. Justification and privilege to the extent deemed applicable;

               l. Lack of personal jurisdiction, insufficient process, and insufficient

                  service of process only to the extent deemed applicable;

               m. Any and all actions that Plaintiff alleges are discriminatory—which

                  is denied—that occurred prior to 180 days before Plaintiff made a

                  charge to the EEOC are time-barred;

               n. Waiver and estoppel to the extent deemed applicable; and

               o. Failure to join indispensable parties.

      2.       Defendants assert that employment decisions made concerning the

Plaintiff were made for legitimate, non-discriminatory purposes and the business

judgment rule applies.

      3.       Defendants reserve the right to amend this pleading and to assert

additional affirmative defenses upon further fact investigation and discovery.

      4.       Defendants demand a trial by jury as to all issues so triable at that time.

      WHEREFORE, Defendants respectfully request the Court dismiss this action

and grant them any and all other just and proper relief to which they have shown

entitlement.

                                          Respectfully submitted,



                                             7
        Case 4:20-cv-01250-BRW Document 6 Filed 11/20/20 Page 8 of 8




                                       LESLIE RUTLEDGE
                                       Attorney General


                                By:    Michael Mosley
                                       Ark. Bar No. 2002099
                                       Assistant Attorney General
                                       Arkansas Attorney General's Office
                                       323 Center Street, Suite 200
                                       Little Rock, AR 72201
                                       Phone: (501) 682-2081
                                       Fax: (501) 682-2591
                                       Email: michael.mosley@arkansasag.gov

                                       Attorneys for Defendants



                          CERTIFICATE OF SERVICE

        I, Michael Mosley, hereby certify that on November 20, 2020, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system which shall
serve all counsel of record:

      Mr. Lawrence A. Walker
      John W. Walker, P.A.
      1723 Broadway Street
      Little Rock, AR 72206


                                             Michael Mosley
                                             Michael Mosley




                                         8
